ANDERSON, Senior Judge
(concurring in part and dissenting in part):
I concur in the result reached by the majority in this case. During the providence inquiry, the appellant admitted that the Marine he allowed to escape through neglect was a prisoner confined under guard in a Thai Marine barracks room that had been wired shut. The escape occurred when the appellant escorted the Marine to a barber shop to get a haircut and failed to properly supervise him. That admission suffices to sustain a guilty plea to violating Article 96, Uniform Code of Military Justice, 10 U.S.C. § 896. See United States v. McDaniel, 52 M.J. 618, 621 (Army Ct.Crim.App.1999)(“[0]nce ordered into confinement, temporary release under guard, even one unarmed or physically incapable of subduing a prisoner, did not alter the prisoner’s status as a confinee.”).
Although the appellant invites us to question whether the escorted Marine was actually a confinee at the time of the escape, we should not “speculate post-trial as to the existence of facts which might invalidate an appellant’s guilty pleas,” United States v. Johnson, 42 M.J. 443, 445 (1995), and we should not “allow [the] appellant to throw a penalty flag and prevail after he has admitted on the record to each element of the charged offense[ ] which remain[s] uncontradieted to date.” United States v. Russell, 50 M.J. 99, 100 (1999). Furthermore, a plea of guilty waives any objection relating to the factual issue of guilt. Rule for Courts-Martial 910(j), Manual for Courts-Martial, United States (1998 ed.).
I respectfully disagree with the view of the majority that the meaning of the word “prisoner” as used in Article 96, UCMJ, includes not only an individual who is confined but one who is merely being held in custody.1 The word “prisoner” for the purposes of Article 96, UCMJ, is unambiguously defined as a “person who has been confined.” Manual for Courts-Martial, United States (1998 ed.), Part IV, H 20c(l)(a)(emphasis added). In addition, a person is not “ ‘committed’ in the sense of Article 96” until the prisoner “has been confined.” MCM, Part IV, II 20c(l)(d)(emphasis added).2
*641Confinement requires the physical restraint of a person by order of competent authority; custody, on the other hand, is merely a temporary restraint, generally imposed by apprehension, that is intended to continue until greater restraint is imposed or the person is released.3 In my opinion, without prefatory confinement ordered by competent authority, custody is simply inadequate to invoke “prisoner” status under Article 96, UCMJ. Art. 96, UCMJ; MCM, Part IV, H 20c(l)(a). The following scenario illustrates the difference between the majority’s view and mine.
Lance Corporal (LCpl) A is apprehended outside of the barracks by Captain (Capt) B for unauthorized absence and is in his custody. Captain B then orders Sergeant (Sgt) C to escort LCpl A to the barber shop while he goes to see the Commanding Officer to obtain a confinement order. In the process of escorting LCpl A to the barber shop, Sgt C becomes distracted and negligently allows LCpl A to escape. Under the majority view, Sgt C could be convicted of violating Article 96, UCMJ, because LCpl A had been placed in custody prior to his escape. In my view, however, Sgt C, although derelict in the performance of his duties under Article 92, UCMJ, 10 U.S.C. § 892, could not be convicted of violating Article 96, UCMJ, because LCpl A had not been ordered into confinement by a person authorized to do so prior to his being escorted to the barber shop.
Finally, I disagree with the majority’s view that the clause in Article 96, UCMJ, which states “whether or not the prisoner was committed in strict compliance with law,” refers to whether or not the prisoner was confined in compliance with the law. In my opinion, that clause refers to whether or not the prisoner was entrusted to the appellant’s charge in compliance with the law, not whether the prisoner was confined in compliance with the law.

. Because the appellant’s admissions support his guilty pleas, the majority's venture into defining the term "prisoner” serves to offer an advisory opinion. A federal court should never issue an advisory opinion on an abstract proposition of law. Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 101, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998); Preiser v. Newkirk, 422 U.S. 395, 401, 95 S.Ct. 2330, 45 L.Ed.2d 272 (1975); Hall v. Beals, 396 U.S. 45, 48, 90 S.Ct. 200, 24 L.Ed.2d 214 (1969).


. Confinement is defined under the Uniform Code of Military Justice as the physical restraint of a person. Art. 9(a), UCMJ, 10 U.S.C. § 89(a). For the purposes of Article 95, UCMJ, 10 U.S.C. § 895 (Resistance, flight, breach of arrest, and escape), confinement is further defined as the physical restraint of a person imposed by the order of competent authority under R.C.M. 305 (pretrial confinement), R.C.M. 1101 (post-trial confinement), or MCM, Part V, 11 5b (nonjudicial punishment). MCM, Part IV, H 19c(5). Custody is defined as the restraint of free locomotion imposed by lawful apprehension; it is temporary restraint intended to continue until other restraint (arrest, restriction, confinement) is imposed or the person is released. MCM, Part IV, 1119c(4). These definitions should be equally applicable to Article 96, UCMJ. See 2B Norman J. Singer, Sutherland Statutory Construction §§ 51.01-51.03 (6th ed.2000)(stating that related statutes should be construed together). Although the majority attempts to relate a much broader definition of the word prisoner used under Article 134, UCMJ, 10 U.S.C. § 934, to Article 96, UCMJ, those two statutes are clearly not in any way related. Compare Art. 134, UCMJ, with Art. 96, UCMJ.